Citation Nr: 0212298	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  97-06 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip disorder 
on a secondary basis.

(The issues of entitlement to service connection for a left 
hip disorder on a direct or presumptive basis and entitlement 
to a temporary total rating under 38 C.F.R. § 4.30 for left 
hip surgery will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran had service from September 1979 to September 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) of  Denver, 
Colorado, which found that the veteran was not entitled to a 
temporary total evaluation for convalescence (November 1996), 
and found that she had not submitted new and material 
evidence to reopen the claim for service connection for a 
left hip disorder (June 1997). 

The Board notes that the veteran has a reconstructed claims 
folder with VA medical records dating only from 1987.  The 
earliest nonmedical materials of record are copies of a 1990 
RO rating action, and a September 1991 Board decision.  

In September 1999, the Board remanded this case for 
additional development.  The requested development has been 
completed and the case returned to the Board.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a left hip disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  Further action on the issue 
of entitlement to a temporary total rating under 38 C.F.R. § 
4.30 for left hip surgery will be deferred at this time and 
will also be addressed in the separate decision to be issued 
after completion of the development.


FINDINGS OF FACT

1.  In a decision in September 1991, the Board noted that 
there was no diagnosis of hip necrosis, either avascular or 
otherwise, and denied service connection for residuals of a 
total left hip replacement on a secondary basis.  That 
decision is final.

2.  Evidence submitted since the September 1991 Board 
decision includes a primary diagnosis of avascular necrosis 
of the left hip in 1996; the new evidence is material to the 
issue of entitlement to service connection for a total left 
hip replacement on a secondary basis and so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a total left 
hip replacement on a secondary basis.  38 U.S.C.A. §§ 5103A, 
5108, 7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that she was put on a regimen of 
steroids, both oral and topical, during the entire 5 years of 
her military service and as a result developed necrosis of 
the left hip.  The Board, in its decision of September 1991, 
held that no diagnosis of hip necrosis, either avascular or 
otherwise, was of record.

VA medical records reflect that the veteran was hospitalized 
for a left total hip arthroplasty revision in October 1996.  
The medical records for this period of hospitalization 
reflect that the veteran had a history of a left total hip 
arthroplasty in 1988 secondary to left hip avascular 
necrosis.  The discharge summary reflects that the primary 
diagnosis was avascular necrosis of the left hip.

Procedural considerations.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  New regulations were adopted to implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The effective date for the final rule is 
generally November 9, 2000.  However, the changes to 38 
C.F.R. § 3.156(a) are effective prospectively for claims 
filed on or after August 29, 2001.  Since the veteran's 
claims were filed prior to this date, the changes to 
38 C.F.R. § 3.156(a) are not applicable to these claims.

The Board has reviewed the facts of this case in light of the 
VCAA regulations, and is satisfied that VA has made all 
reasonable efforts to assist the veteran in the development 
of the claims and has notified her of the information and 
evidence necessary to substantiate the claims.  In this 
regard, the Board notes that the veteran's service medical 
records have been lost at some point in the past, and are not 
available.  The United States Court of Appeals for Veterans 
Claims (Court), in O'Hare v. Derwinski, 1 Vet. App. 365 
(1991), has held that where service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened.  See also Russo v. 
Brown, 9 Vet. App. 46, 50-51 (1996); Layno v. Brown, 6 Vet. 
App.465, 469 (1994).

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
set forth in the new law and regulations concerning the issue 
of whether the veteran's claim may be reopened.

Legal Criteria.  Except as provided in 38 U.S.C.A. § 5108, 
when a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  The Board does not have jurisdiction 
to consider a claim which has been previously denied in a 
final decision unless new and material evidence has been 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence means more than evidence that has not previously 
been included in the claims folder, and must be more than 
merely cumulative or redundant, in that it presents new 
information.  In addition, the evidence, even if new, must be 
material, in that it is evidence not previously of record 
that bears "directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).

Analysis.  As previously noted, the Board in September 1991 
denied service connection for a total left hip replacement.  
In making that determination, the Board noted that the 
veteran contended that the left hip replacement was due to a 
condition resulting from use of medications prescribed during 
service to treat a skin disorder.  The Board determined that 
there was no diagnosis of hip necrosis, either avascular or 
otherwise.  X-ray findings revealed a protrusio acetabuli 
with osteophyte formation.

To be considered new and material evidence sufficient to 
reopen a claim, the additional evidence should tends to prove 
the merits of the claim that was the specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  The evidence submitted since the last 
final denial includes VA medical records which contain a 
diagnosis of avascular necrosis of the left hip.  Inasmuch as 
the Board's denial in 1991 was based, at least in part, on 
the fact that there was no diagnosis of hip necrosis, either 
avascular or otherwise, this new evidence is material and of 
such significance that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, this 
evidence is new and material.  Thus, the Board reopens the 
claim of entitlement to service connection for a left hip 
disorder on a secondary basis.  38 U.S.C.A. §§ 5108; 
38 C.F.R. § 3.156.  However, the Board believes that 
additional evidence must be obtained before it can render a 
decision regarding the claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left hip disorder on 
a secondary basis is reopened.  To this extent, the benefit 
sought on appeal is allowed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

